Name: 2002/653/EC: Council Decision of 12 July 2002 amending the Protocol on the Statute of the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: justice;  business organisation;  European Union law;  EU institutions and European civil service;  European construction
 Date Published: 2002-08-13

 Avis juridique important|32002D06532002/653/EC: Council Decision of 12 July 2002 amending the Protocol on the Statute of the Court of Justice of the European Communities Official Journal L 218 , 13/08/2002 P. 0001 - 0001Council Decisionof 12 July 2002amending the Protocol on the Statute of the Court of Justice of the European Communities(2002/653/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the second paragraph of Article 245 thereof,Having regard to the request of the Court of Justice of 17 October 2001,Having regard to the opinion of the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:Provision should be made for participation by non-member States in preliminary-ruling proceedings before the Court of Justice in the event that an agreement relating to a specific subject matter, concluded by the Council with one or more non-member States, provides that those States are to be entitled to submit statements of case or written observations where a court or tribunal of a member State refers to the Court of Justice for a preliminary ruling a question falling within the scope of the agreement,HAS DECIDED AS FOLLOWS:Article 1The following paragraph shall be added to Article 20 of the Protocol on the Statute of the Court of Justice of the European Communities: "Where an agreement relating to a specific subject matter, concluded by the Council and one or more non-member States, provides that those States are to be entitled to submit statements of case or written observations where a court or tribunal of a Member State refers to the Court for a preliminary ruling a question falling within the scope of the agreement, the decision of the national court or tribunal containing that question shall also be notified to the non-member States concerned. Within two months from such notification, those States may lodge at the Court statements of case or written observations."Article 2This Decision shall enter into force on the date of its publication in the Official Journal of the European Communities.Done at Brussels, 12 July 2002.For the CouncilThe PresidentT. Pedersen(1) Opinion delivered on 22 February 2002 (not yet published in the Official Journal).(2) Opinion delivered on 14 May 2002 (not yet published in the Official Journal).